173 S.W.3d 660 (2005)
STATE of Missouri, Respondent,
v.
Michael McGOWAN, Appellant.
No. WD 64649.
Missouri Court of Appeals, Western District.
October 18, 2005.
Jeannie Marie Willibey, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang, Office of Attorney General, Jefferson City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, VICTOR C. HOWARD, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Michael McGowan appeals the circuit court's judgment convicting him of one count of assault in the first degree, one count of robbery in the first degree, and two counts of armed criminal action. We affirm. Rule 30.25(b).